 



Exhibit 10.2
SECOND AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into effective as of the 16th day of August,
2006 (the “Effective Date”), by and between HORIZON OFFSHORE, INC., a Delaware
corporation (“Holdings”), HORIZON OFFSHORE CONTRACTORS, INC., a Delaware
corporation (“Contractors”), HOC OFFSHORE, S. DE R.L. DE C.V., a Mexican limited
liability company (“HOC”), HORIZON MARINE CONTRACTORS (MALAYSIA) SDN BHD, a
Malaysian private company (“Malaysia”), PT HORIZON OFFSHORE INDONESIA, an
Indonesia PMA (“Indonesia”), HORIZON MARINE CONSTRUCTION (MAURITIUS) LTD., a
Mauritius limited liability company (“Mauritius”) and HORIZON MARINE
CONSTRUCTION LTD., a Cayman Islands limited liability company (“Construction”)
(Holdings, Contractors, HOC, Malaysia, Indonesia, Mauritius, and Construction,
individually and collectively, “Borrower” or “Borrowers”), and PNC BANK,
NATIONAL ASSOCIATION, as Agent and a Lender (the “Agent”).
PRELIMINARY STATEMENTS
     A. The Borrowers, the Agent and the Lenders signatory thereto (the
“Lenders”) are parties to that certain Revolving Credit and Security Agreement
dated April 28, 2006 as amended by that certain First Amendment to Credit and
Security Agreement dated August 10, 2006 (as further amended, restated or
modified from time to time, the “Credit Agreement”); and
     B. The Borrowers, Agent and the Lenders desire to amend the Credit
Agreement and Agent and the Lenders are willing to do so subject to the terms
and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
AMENDMENT
     2.01 Amendment to Section 1.2. Effective as of the date hereof, Section 1.2
of the Credit Agreement is hereby amended by amending and restating the
definition of “Letter of Credit Sublimit” contained therein in its entirety to
provide as follows:
     "'Letter of Credit Sublimit’ shall mean $25,000,000.”

 



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Agent:
         (a) The Agent shall have received this Amendment duly executed by
Borrower, in form and substance satisfactory to the Agent and its legal counsel;
         (b) The representations and warranties contained herein and in the
Credit Agreement and the Other Documents shall be true and correct as of the
date hereof, as if made on the date hereof; and
         (c) No Default or Event of Default shall have occurred and be
continuing.
ARTICLE IV
NO WAIVER
     4.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Agent or any Lender of any covenant or provision of the Credit
Agreement, the Other Documents, this Amendment, or of any other contract or
instrument between any Borrower and the Agent or any Lender, and the failure of
the Agent or any Lender at any time or times hereafter to require strict
performance by each Borrower of any provision thereof shall not waive, affect or
diminish any right of the Agent to thereafter demand strict compliance
therewith. The Agent and each Lender hereby reserves all rights granted under
the Credit Agreement, the Other Documents, this Amendment and any other contract
or instrument between any of them.
ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect. Each Borrower hereby agrees that all liens and
security interest securing payment of the Obligations under the Credit Agreement
are hereby collectively renewed, ratified and brought forward as security for
the payment and performance of the Obligations. Each Borrower, the Agent and the
Lenders agree that the Credit Agreement and the Other Documents, as amended
hereby, shall continue to be legal, valid, binding and enforceable in accordance
with their respective terms.
     5.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and the Lenders that (a) the execution, delivery and
performance of this Amendment and any and all Other Documents executed and/or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of such Borrower and will not violate the Certificate of
Incorporation or By-Laws (or applicable organization or governing documents) of
any Borrower; (b) the representations and warranties contained in the Credit

 



--------------------------------------------------------------------------------



 



Agreement, as amended hereby, and the Other Documents are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Credit Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by the Agent; (d) each Borrower is in full compliance with all covenants and
agreements contained in the Credit Agreement and the Other Documents, as amended
hereby; and (e) no Borrower has amended its Certificate of Incorporation or
By-Laws (or applicable organizational or governing documents) since the date of
the Credit Agreement.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or the Other Documents, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Documents,
and no investigation by the Agent or any Lender shall affect the representations
and warranties or the right of the Agent and Lenders to rely upon them.
     6.02 Reference to Credit Agreement. Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.
     6.03 Expenses of the Agent. Each Borrower agrees to pay on demand all
reasonable costs and expenses incurred by the Agent in connection with any and
all amendments, modifications, and supplements to the Loan Documents, including,
without limitation, the costs and fees of the Agent’s legal counsel, and all
costs and expenses incurred by the Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the costs and fees of the
Agent’s legal counsel.
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Lenders and Borrowers and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



     6.07 Effect of Waiver. No consent or waiver, express or implied, by the
Agent to or for any breach of or deviation from any covenant or condition by any
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
     6.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE COMPANY AND THE
AGENT.
     6.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT OR ANY LENDER TO
BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE AGENT OR ANY
LENDER. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES THE AGENT OR ANY LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH ANY BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST THE AGENT, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS OR EXTENSIONS OF CREDIT FROM THE AGENT TO THE COMPANY UNDER THE CREDIT
AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE

 



--------------------------------------------------------------------------------



 



HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.
[Remainder of Page Intentionally Blank; Signature Pages Follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first above-written.

            Borrowers:

HORIZON OFFSHORE, INC.
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:   Vice
President, CFO, Treasurer        HORIZON OFFSHORE CONTRACTORS, INC.
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:   Vice
President, CFO, Treasurer        HOC OFFSHORE, S. DE R.L. DE C.V.
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:  
Treasurer        HORIZON MARINE CONSTRUCTION LTD.
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:   Vice
President and Treasurer        HORIZON MARINE CONTRACTORS (MALAYSIA) SDN BHD
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            PT HORIZON OFFSHORE INDONESIA
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:  
Commissioner        HORIZON MARINE CONSTRUCTION (MAURITIUS) LTD.
      By:   /s/ Ronald Mogel         Name:   Ronald Mogel        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            Agent and Sole Lender:

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Robert Reaser         Name:   Robert Reaser        Title:   Vice
President     

 